DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/777,920.  Claims 1-19 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 has been considered by the examiner.

Drawings
The drawings are objected to because FIG. 6 and FIG 6(CONT.) should be relabeled - -FIG. 6A- - and - -FIG. 6B- -, respectively, in accordance with 37 CFR 1.84(u)(1).  Additionally, in current FIG. 6, all references to FIG. 6(CONT.) should be renamed - -FIG. 6B- - and in current FIG. 6(CONT.), all references to FIG. 6 should be renamed - -FIG. 6A- -.  Note, the specification should be amended to reflect and make reference to the above changes, e.g. paragraph [0050], “Figure 6 is” should be changed to - -Figures 6A and 6B are- -.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Specification
The disclosure is objected to because of the following informalities: the specification should be amended to reflect and make reference to the above required drawing changes (see above for further details).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method for monitoring a drive belt of a continuously variable transmission (CVT) provided in a vehicle having a motor driving the CVT including setting an abuse indicator for the drive belt when, concurrently, the rotational speed of the motor increases at a rate that exceeds a change threshold, and the power level of the motor exceeds a power threshold, in combination with the other method steps required by independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	HUBBARD (US 2009/0143191 A1) and ROLAND et al. (US 9,945,479 A1), being generally indicative of the closest prior art, disclose various CVT control systems that adjust an engine speed and power during acceleration (see HUBBARD, paragraph [0003]) and adjust a piston force of a snowmobile CVT to account for input speeds and performance factors (see ROLAND et al., ABSTRACT, Fig. 6).  However, the references fail to disclose the above mentioned limitations that deal with setting an abuse indicator for the drive belt when specific concurrent conditions related to a motor speed increase rate and a motor power level are met. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOMIYAMA et al. (US 2002/0123836 A1) discloses a vehicle control method (see ABSTRACT).
HUBBARD (US 2009/0143191 A1) discloses a power train control system (see ABSTRACT).
GAGNON et al. (US 7,380,538) discloses a vehicle control system (see ABSTRACT).
ROLAND et al. (US 9,945,479) discloses a vehicle control method (see ABSTRACT).
KUSASE (US 2003/0136594 A1) discloses an abnormality detecting apparatus (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to drawings and specification described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659